Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of TC Power Management Corp. (the “Corporation”) on Form 10-Q for the quarterly period ended February 28, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Larson, Chief Executive Officer of the Corporation, certify to my knowledge, pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350), that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidatedfinancial condition and results of operations of the Corporation. Date: April 14, 2011 /s/ John Larson John Larson Chief Executive Officer
